PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/703,672
Filing Date: 13 Sep 2017
Appellant(s): Rosebrock, Joseph, E.



__________________
Kirk Damman, Reg. No. 42,461
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Mayo/Alice Step 2A

Appellant first asserts that the rejection of record fails to identify the specific abstract ideas purportedly recited in the claims.  Appeal Br. 20.  Examiner respectfully disagrees.  As an initial matter, Examiner notes that Appellant has not presented any substantive arguments or rationale explaining why the elements identified with respect to Step 2A Prong One (Final Act. 8–9) do not recite an abstract idea.  As a result, Appellant’s remarks are not persuasive of error.
With respect to Step 2A Prong One, MPEP 2106.04(a) sets forth that “[e]xaminers should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas”.  In view of MPEP 2106.04(a), the rejection of record properly determines that the claims recite an abstract idea under 

Appellant next asserts that the Examiner failed to consider Appellant’s declaration under 37 C.F.R. § 1.132.  Appeal Br. 21.  Examiner respectfully disagrees.  
Appellant’s declaration, as filed on November 27, 2019, generally describes capital expenditure valuation techniques and asserts that such calculations, when performed automatically on a computer, amount to a technical improvement in the functioning of electronic spreadsheets.  As noted by Appellant, MPEP 716.01(B) requires that declarations “are acknowledged and commented upon by the examiner” and “[w]here the evidence is insufficient to overcome the rejection, the examiner must specifically explain why the evidence is insufficient.”  Appeal Br. 22.  In view of MPEP 716.01(B), Appellant’s declaration was sufficiently addressed.  Specifically, pages 3–4 of the Non-Final Office Action mailed December 31 acknowledge Appellant’s declaration and specifically explain why the claims do not embody any technical improvements.  As a result, the requirements set forth under MPEP 716.01(B) were sufficiently satisifed, and Appellant’s remarks are not persuasive of error.

Appellant next asserts that the rejected claims integrate the abstract idea into a practical application under Step 2A Prong Two.  Appeal Br. 23.  More particularly, Appellant asserts that, in determining that the claims are directed to an abstract idea, the rejection of record overlooks claim elements.  Id.  Examiner disagrees.  
MPEP 2106.04(d)(II) defines additional elements as elements “recited in the claim beyond the judicial exception(s)”.  In view of MPEP 2106.04(d)(II), claim elements that recite an abstract idea are not additional elements because abstract claim elements are not “recited in the claim beyond the judicial exception(s)”.  Here, the claims do not recite any additional elements beyond the provided computer (Final Act. 9–10) because each claim element outside of the recited computer is an abstract element under Step 2A Prong One.  As a result, the rejection of record gives proper weight to all additional elements.  Examiner further maintains that the additional computer element does not integrate the abstract idea into a practical application under Step 2A Prong Two because the additional element is a generic computing element (see e.g., Spec. ¶¶ 31–35) that amounts to no more than merely using a computer as a tool to perform the recited abstract idea.  
Inasmuch as Appellant asserts that the claims are directed to patent-eligible subject matter because there is no risk of preemption (Appeal Br. 24), Examiner notes that, although the Supreme Court has described “the concern that drives [the exclusion of abstract ideas from patent-eligible subject matter] as one of pre-emption,” Alice Corp., 573 U.S. at 216, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 573 U.S. at 216).  “[P]reemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.”  Id.  Accordingly, the rejection of record properly addresses the claimed additional elements, and Appellant’s remarks are not persuasive of error.

Appellant next asserts that the rejected claims are directed to a particular solution to a technical problem with automating and creating financial statements using a computer.  Appeal Br. 24.  More particularly, Appellant asserts that the claims reflect technical improvements in view of paragraphs 101–102 and 443 of the Specification because no prior process could be automated to produce the statements produced by the claims.  Id. at 24–25.  Examiner disagrees.
Paragraphs 101–102 and 443 of Appellant’s Specification disclose solving business problems using generic computing technology.  In particular, paragraphs 102 and 443 describe utilizing “today’s computers,” i.e., computers available at the time of Appellant’s filing, and leveraging electronic spreadsheets; and Appellant’s Specification does not disclose any technical improvements associated with the claimed technology.  Instead, any alleged improvements are derived from the abstract, business process for generating financial statements by performing the recited mathematical calculations.  As a result, Appellant’s remarks are not persuasive of error.

Again, Examiner submits that the claims reflect neither a technical solution nor a technical problem.  Instead, the claims address abstract, business problems associated with generating financial statements and solve the abstract, business problems utilizing abstract, mathematical solutions.  Further, the claims utilize generic computer technology as a tool to perform the recited abstract idea and do not embody any improvements in the technology for the reasons stated above.  As a result, Appellant’s remarks are not persuasive of error.
Finally, Appellant asserts that, in view of Finjan, the current claims provide a technical solution.  Appeal Br. 26.  Examiner disagrees.
Unlike the claims of Finjan, which were “directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security,” and “recite[d] specific steps––generating a security profile that identifies suspicious code and linking it to a downloadable––that accomplish the desired result,” Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018), the pending claims are not directed to any improvements in the recited computer.  Examiner submits that there is a fundamental difference between technological or computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  Here, the Specification generically describes the technical environment (see e.g., Spec. ¶¶ 31–35) and does not disclose any related technical improvements.  Enfish because the claims in Enfish focused on a specific type of data structure, i.e., a self-referential table for a computer database, designed to improve the way a computer carries out its basic functions of storing and retrieving data, and not on asserted advances in uses to which existing computer capabilities could be put.  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335–1336 (Fed. Cir. 2016).  
Further, neither the Specification nor Appellant identifies any indication that the operative functions recited in claim 1 invoke any assertedly inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using anything other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).  As a result, Appellant’s remarks are not persuasive of error.

Appellant next asserts that the claims do not lead to any preemption concerns by including sufficient specificity.  Appeal Br. 27.  Examiner disagrees.  
As noted above, although the Supreme Court has described “the concern that drives [the exclusion of abstract ideas from patent-eligible subject matter] as one of pre-emption,” Alice Corp., 573 U.S. at 216, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility.  “The Supreme Court has made clear that the principle of preemption is Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 573 U.S. at 216).  “[P]reemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.”  Id.  Accordingly, the rejection of record properly addresses the claimed additional elements, and Appellant’s remarks are not persuasive of error.
Applicant further asserts that, in view of Thales Visionix, the claims amount to more than a mere result.  Appeal Br. 28–29.  Examiner disagrees.
Unlike the claims of Thales Visionix Inc. v. United States, 840 F.3d 1343, 1348–49 (Fed. Cir. 2017), which provided an improvement to the technology in a physical tracking system using inertial sensors, the pending claims are not directed to any improvements in the recited computer or any other technology.  As noted above, Examiner submits that there is a fundamental difference between technological or computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  Here, the Specification generically describes the technical environment (see e.g., Spec. ¶¶ 31–35) and does not disclose any related technical improvements.  As a result, Appellant’s remarks are not persuasive of error.
Inasmuch as Appellant asserts that the steps for “determining”, “determining”, “using”, and “using” do not recite mathematical calculations under Step 2A Prong One because the elements require no “equal sign” (Appeal Br. 29–30), MPEP 2106.04(a)(2)(I)(C) sets forth that “[a] mathematical calculation is a mathematical 

Mayo/Alice Step 2B 

Appellant asserts that the rejection of record fails to consider each claim as a whole.  Appeal Br. 32.  More particularly, Appellant asserts that the rejection of record failed to follow the requirements of the Mayo/Alice framework because the rejection does not discuss any elements beyond the recited computer.  Id. at 33.  Examiner disagrees.
As noted above, MPEP 2106.04(d)(II) defines additional elements as elements “recited in the claim beyond the judicial exception(s)”.  In view of MPEP 2106.04(d)(II), claim elements that recite an abstract idea are not additional elements because abstract claim elements are not “recited in the claim beyond the judicial exception(s)”.  Here, the claims do not recite any additional elements beyond the provided computer (Final Act. 9–10) because each claim element outside of the recited computer is an abstract element under Step 2A Prong One.  As a result, the rejection of record gives proper see e.g., Spec. ¶¶ 31–35) that amounts to no more than merely using a computer as a tool to perform the recited abstract idea.  Accordingly, Appellant’s remarks are not persuasive of error.

Appellant next asserts that the claims recite an inventive concept that provides a particular technical solution that was not a well-understood, routine, and conventional activity.  Appeal Br. 35.  More particularly, Appellant asserts that, in view of DDR Holdings, McRO, and BASCOM, the claims solve a technical problem associated with utilizing and automating valuations.  Id. 36–39.  Examiner disagrees.
In DDR Holdings, the Federal Circuit held that the Mayo/Alice framework was satisfied because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” See DDR Holdings, 773 F.3d 1245, 1259 (Fed. Cir. 2014).
In McRO, the Federal Circuit premised its determination that the claims were patent-eligible, not merely on the specificity of the claimed animation scheme, but rather on the fact that the claims, when considered as a whole, were directed to a technological improvement over the existing, manual 3-D animation techniques and used limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice.  See McRO, 837 F.3d at 1314–15.  
BASCOM, the Federal Circuit held that the second step of the Mayo/Alice framework was satisfied because the claimed invention “represents a ‘software-based invention[ ] that improve[s] the performance of the computer system itself.’”  BASCOM, 827 F.3d at 1351 (stating that like DDR Holdings, where the patent “claimed a technical solution to a problem unique to the Internet,” the patent in BASCOM claimed a “technology-based solution . . . to filter content on the Internet that overcomes existing problems with other Internet filtering systems . . . making it more dynamic and efficient”) (citations omitted).  
Unlike the claims of DDR Holdings, McRO, and BASCOM, which were directed to technological improvements, the pending claims reflect no more than business improvements reliant on generic computer technology.  As noted above, the pending claims do not include any additional elements beyond the recited computer, and the pending claims are not directed to any improvements in the recited computer.  Here, the Specification generically describes the technical environment (see e.g., Spec. ¶¶ 31–35) and does not disclose any related technical improvements.  Again, Examiner maintains that the additional computer element does not amount to significantly more than the abstract idea under Step 2B because the additional element is a generic computing element (see e.g., Spec. ¶¶ 31–35) that amounts to no more than merely using a computer as a tool to perform the recited abstract idea.  Accordingly, Appellant’s remarks are not persuasive of error.
To the extent that Appellant asserts that the claims include additional elements amounting to significantly more than the abstract idea because the claims include novel subject matter (Appeal Br. 36, 38–39), Examiner notes that an abstract idea does not See Mayo, 566 U.S. at 78.  Further, “[g]roundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.”  Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013).  Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diehr, 450 U.S. at 188–89; see also Mayo, 566 U.S. at 91 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”).
Here, any novelty in the claimed elements resides in the abstract, mathematical calculations.  As noted on page 10 of the Non-Final Office Action mailed December 31, 2019, “the prior art of record, either alone or in any combination, does not expressly disclose the equations recited in claims 1–3”.  Therefore, Applicant’s remarks are not persuasive of error because the novelty of the claimed elements reflects an improvement in the abstract, mathematical process and does not amount to an improvement in the computer-related technology or technical field under Step 2B.

Finally, Appellant asserts that the Final Office Action violates Appellant’s Due Process Rights.  Appeal Br. 40.  Examiner disagrees.  Examiner maintains that, in view of MPEP 2106, the rejection of record properly addresses Appellant’s claims under Step 2A Prong One, Step 2A Prong Two, and Step 2B.  Final Act. 8–12.  More particularly, Examiner maintains that the rejection of record is proper in view of MPEP 2106.07 because the rejection identifies the judicial exception by referring to what is recited (i.e., 

	Accordingly, Examiner respectfully submits that Appellant’s remarks are not persuasive of error and the rejection of record under 35 U.S.C § 101 should be maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),